IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


CITIBANK, N.A., AS TRUSTEE FOR THE     : No. 259 MAL 2022
WACHOVIA LOAN TRUST, 2005-SD1          :
ASSET-BACKED CERTIFICATES, SERIES      :
2005-SD1 C/O WELLS FARGO BANK, N.A.    : Petition for Allowance of Appeal
                                       : from the Order of the Superior Court
                                       :
           v.                          :
                                       :
                                       :
LAWANDA A. JENNINGS A/K/A LAWANDA      :
A. JENNINGS                            :
                                       :
                                       :
           v.                          :
                                       :
                                       :
FRANKLIN A. BENNETT III                :
                                       :
                                       :
PETITION OF: FRANKLIN A. BENNETT III   :

CITIBANK, N.A., AS TRUSTEE FOR THE     : No. 260 MAL 2022
WACHOVIA LOAN TRUST, 2005-SD1          :
ASSET-BACKED CERTIFICATES, SERIES      :
2005-SD1 C/O WELLS FARGO BANK, N.A.    : Petition for Allowance of Appeal
                                       : from the Order of the Superior Court
                                       :
           v.                          :
                                       :
                                       :
LAWANDA A. JENNINGS A/K/A LAWANDA      :
A. JENNINGS                            :
                                       :
                                       :
           v.                          :
                                       :
                                       :
FRANKLIN A. BENNETT III                :
                                       :
                                       :
PETITION OF: FRANKLIN A. BENNETT III   :
                                    ORDER



PER CURIAM

     AND NOW, this 29th day of November, 2022, the Petition for Allowance of Appeal

is DENIED.




                      [259 MAL 2022 and 260 MAL 2022] - 2